Decided May 26, 1937.
From the verified petition of above named applicant it appears that this court on April 9, 1937, granted applicant a writ of habeas corpus addressed to and made returnable before the Honorable R.E. McHugh, Judge of the District Court of Deer Lodge County; that the matter was heard by that court on April 21 thereafter, resulting in the dismissal of the proceeding. Thereupon, on May 18, 1937, petitioner renewed his application in this court for a like writ and for the issuance of a writ of certiorari in aid thereof, requiring said district court to certify up a transcript of the proceedings had before it, including the testimony heard by it therein. Both writs were ordered issued and made returnable this day. The matter having been argued by respective counsel, it is ordered after due consideration, that the proceeding be dismissed.